SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1308
KAH 11-01927
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
KENNETH MOORE, PETITIONER-APPELLANT,

                     V                             MEMORANDUM AND ORDER

JOHN LEMPKE, SUPERINTENDENT, FIVE POINTS
CORRECTIONAL FACILITY, AND ANDREA EVANS,
CHAIRWOMAN, NEW YORK STATE DIVISION OF PAROLE,
RESPONDENTS-RESPONDENTS.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Seneca County
(Dennis F. Bender, A.J.), entered July 14, 2011 in a habeas corpus
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: This appeal by petitioner from a judgment dismissing
his petition seeking a writ of habeas corpus has been rendered moot by
his release to parole supervision (see People ex rel. Hampton v
Dennison, 59 AD3d 951, 951, lv denied 12 NY3d 711). Contrary to
petitioner’s contention, no exception to the mootness doctrine is
present under the circumstances of this case (see id.; People ex rel.
Limmer v McKinney, 23 AD3d 806, 807).




Entered:   December 21, 2012                     Frances E. Cafarell
                                                 Clerk of the Court